EXHIBIT 10.5




NATIONAL PENN BANCSHARES, INC. PENSION PLAN
(Amended and Restated Effective January 1, 2001)
Amendment No. 8


National Penn Bancshares, Inc. (the "Company") adopted the National Penn
Bancshares, Inc. Pension Plan (Amended and Restated Effective January 1, 2001)
(the "Plan") for the benefit of certain of its Employees (as defined in the
Plan) and its subsidiaries' Employees. The Company subsequently amended the Plan
by Amendment Nos. 1-8 thereto.  The Company hereby amends the Plan as
hereinafter set forth effective January 1, 2007.


1.  Subsection 1(a) is amended to add a sentence at the end thereof to read as
follows:


“Notwithstanding the foregoing and without regard to the Plan provision under
which it is calculated, a Member’s Accrued Benefit shall never be less than the
amount determined on the date that provides the greatest Accrued Benefit.”


2.  Subsection 10(a)(v) is amended to add a sentence at the end thereof to read
as follows:


“In accordance with the provisions of section 402(c)(11) of the Code, the
designated beneficiary (within the meaning of section 401(a)(9)(E) of the Code)
of a deceased Member may elect that a lump sum death benefit payable under this
Plan be transferred directly in a trustee-to-trustee transfer to an individual
retirement account that the designated beneficiary establishes to receive the
lump sum death benefit.”




Executed this 19th day of June, 2007.




Attest:
NATIONAL PENN BANCSHARES, INC.
       
By:  /s/ Donna L. Wentzel
By:  /s/ Earl Houseknecht

 
 
 36 of 45

--------------------------------------------------------------------------------